      Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 1 of 6



                       UNITED STATES DISTRICT FEDERAL COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                                )       CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                   )
Plaintiff,
                                                   )        JUDGE WILLIAM ORRICK
vs.
                                                   )
FACEBOOK, INC.,
                                                   )
Defendant.

                      PLAINTIFF’S REQUEST FOR AUDIO ARCHIVE
         May it Please the Court: On research, information and belief there is no guarantee that the
Oral Arguments in this case will be recorded and maintained at Pacer because Plaintiff could find
only the general notion that “select cases” will be available. Given the nature of this very public
issue and the many voices of reform that are being aired this case must be publicly available:
         Plaintiff has reviewed filings from scores of related cases but none of those cases tests the
limits of 47 USC §230 protections like the Case at Bar, with Facebook’s own VP of Diversity
specifically stating that Defendant practices racism at the campus and on the Platform – not to
mention the 77 Civil Rights and Media groups who demanded a Civil Rights Audit and many
trusted legal scholars pointing out the errors in analysis on legislative intent and the reach of the
Act. And we have clear-cut violations of their own policies and contracts, with white users being
able to refer to themselves as “cracker” while blacks cannot self-refer as “niggers.”




                                                                                                        1
     Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 2 of 6



        Before me I have a copy of Common Sense. That will be come relevant momentarily.
Now FB Modus Operandi in this case is to sully me. They tried it but failed. The cases they cited
to, I won most of them. I’ve not been found to be a vexatious litigant or frivolous despite their
best attempts to make me that way. They case they pointed to of KingCast v. McLeod has even
been subject to scrutiny by legal experts in the field, and Plaintiff’s voice was not heard and his
arguments not recognized by the Court. That can’t happen again and there’s no reason for
Facebook to fight the request because it believes so resolutely in its position it should want the
audio of this proceeding made public. That’s just common sense. From KingCast v. McLeod.:

        However, he questioned Frydman’s choice to cite the 2008 Grafton County Superior
        Court case of KingCast.net, Christopher King v. Norelli, Rep. Martha McLeod,
        Franconia Police Chief Mark Montminy and Attorney General Kelly Ayotte.

        King had petitioned Norelli and McLeod to turn over e-mails they received concerning
        House Bill 1428, which sought to rename part of Interstate 93 after Bruce McKay, a
        Franconia Police corporal who was fatally shot in 2007. He also sought information from
        Ayotte and Montminy concerning the shooting and McKay.

        Grafton County Superior Court Judge Timothy J. Vaughn dismissed King’s complaints.
        The judge said the law does not require individual legislators or government officials to
        personally make documents available and that such e-mails are not “governmental
        records.”

        ″... the question is whether e-mails involving individual legislators were created or
        received ‘on behalf of’ a public body,” Gagliuso wrote in his e-mail. “It seems to me that
        this determination may require a review of the particular e-mails in question, and it is not
        clear that the Court in the King case undertook that kind of review.”
        https://www.fosters.com/article/20090412/gjnews_01/704129849

        Everyone by now knows that Facebook enjoys way too much power in our society. The
question is, how do we address it without engaging in unlawful Judicial Activism. Fortunately
my filings carry more of a prospective resolution than any other filings I have read.
        First of all I need to address the pending Request for Judicial Notice relative to the
shocking USA Today feature that specifically cited racially-based Censorship as a matter of
compelling National Interest.
        Until we can recognize that, and the power that Facebook has as the World’s largest
public forum, we cannot make a fair analysis of Congressional Intent and its application to the
facts in the case at Bar.




                                                                                                      2
     Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 3 of 6



As IBM’s Director of Public Policy noted

        “A measure designed nearly a quarter-century ago to foster an infant internet needs to
        keep pace with the enormous social, economic, and even political power that the online
        world today commands,” Hagemann wrote.

        So we turn to the role of Common sense and the first rule of Statutory Construction:
Congress did not intend an absurd result. Watching Wimbledon, I imagine many of us here play
tennis. After a good match we would ordinarily fire up a beer or two and talk about how much
corruption and power FB has.
        And we would sit back and say in the proverbial sense, “The Law is an ass.” And we
would say that because Facebook’s own terms and conditions clearly provide that I can self-
referentially refer to myself as a nigger when used in an empowering way, and gosh knows that is
exactly what I was doing on the Platform and I am not estopped from bringing the 42 USC §1981
Claim just because I dismissed it with Prejudice in a State Proceeding.
        That is wishful thinking by a Defendant whose own Director of Diversity Mark Luckie
said that blacks are discriminated against at the campus and on the Platform. Let’s think about
this: We are in a Motion to Dismiss stage and between the observations of VP Luckie and the
USA Today alone are enough to provide a rebuttable presumption as to racism that must go to a
Discovery Stage. As I noted in the filings with respect to Burdine or McDonnell-Douglas it’s not
as if we expect to find a post-it note in Mark Zuckerberg’s desk that says “we will discriminate
against blacks who challenge our authority or who complain about racism.”
        As to the Censorship Defendant falsely claims that all I have is a law review article by
some lawyer. That lawyer of course is their own Amicus Counsel and highly-respected in the
Industry.

        Not only that, let’s see who else concurs:

        First of all the Darnaa Court concurs when it notes that we need to look into this issue on
a contractual level. It’s clear that the issues countenanced in this case have noting to do with the
original intent of the Statute.

        Again, Darnaa, LLC v. Google, Inc. Case No. 15-cv-03221-RMW (N.D. Cal 2016)
        Plaintiff's claim for breach of the implied covenant of good faith and fair dealing,
        however, is not precluded by § 230(c)(1) because it seeks to hold defendants liable for
        breach of defendants' good faith contractual obligation to plaintiff, rather than defendants'
        publisher status. Even though the claim is based on the same factual allegations as
        plaintiff's intentional interference claim, the source of defendants' alleged liability is
        different.



                                                                                                       3
    Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 4 of 6




           As noted, IBM concurs

           And of course FB Amicus counsel David Lukmire concurs when he said the Statute
should almost never be used to eclipse Contractual or Civil Rights Claims.
           Up in Seattle Attorney JP Dyer concurs and demands a Good Faith application when it
comes to application of the DCA.
           Hastings Law Review concurs and Hastings is right down the street here in the 9th
Circuit.
           77 Civil Rights and media groups including the Center for Media Justice concur; that’s
why they demanded the Civil Rights Audit that is still not completed.
           Legislators left and right concur, with Lindsey Graham noting that Facebook is a
monopolistic empire and that was their intent ab initio when the first FB Policy Director said they
were creating a Nation State.
           Facebook’s own VP of Diversity said Facebook practices racism in the workplace and on
the Platform with specific reference to content moderation and censorship so that must be flushed
out in Discovery.
           I’ll save the Best for Last: FB co-founder Chris Hedges concurs and claims that FB
threatens our Democracy.
                                           CONCLUSION

           This case must be available as an oral archive. The DCA has incorrectly trumped basic
Civil Rights Law in the face of 77 Civil Rights groups demanding a FB audit that is still not
completed mind you. So the Defendant’s Defense boils down not so much to Stare Decisis and
Precedent, but to “King is a legal miscreant and the Courts should keep on making the same
mistake because it benefits our client’s financial interests. If the Court agrees with this Notion
then so be it, but there is absolutely no shame in my game.
           The shame belongs to Facebook and the lack of Common Sense that has allowed the
Overexpansion of the DCA as noted in the Hastings law review.
           The legislature did not intend to have a company with as much power as Facebook has to
deny fair application of the terms and conditions of their own Contract because then the purported
Contract would be merely illusory and that makes no common sense. This way Facebook may
continue to mistreat people and thumb its nose at any notion of accountability. My mother Betty
King told me 20 years ago to get a blog, when almost nobody was blogging.




                                                                                                     4
    Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 5 of 6




KingCast Tribute Momma Said Son You Need to Get a Blog
https://www.youtube.com/watch?v=IYdgFL28WNI




        She was quite prescient. This case is dedicated to her as I was wrongfully placed in
Facebook Jail when she left our physical realm but her Spirit and prescience are carried through
me. I am just a vessel of it. Things are changing your Honor, and you have the unique opportunity
to be part of the Voice that says we will no longer tolerate this type of abuse on the World’s
largest public forum.
Respectfully submitted,




____________________________________
CHRISTOPHER KING, J.D.




                                                                                                   5
 Case 3:19-cv-01987-WHO Document 28-1 Filed 07/15/19 Page 6 of 6



                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                            PAVEN MALHOTRA - # 258429
                                pmalhotra@keker.com

                            MATAN SHACHAM - # 262348
                               mshacham@keker.com

                             WILLIAM S. HICKS - # 256095
                                  whicks@keker.com

                                this 15th Day of July 2019



                          _______________________________
                              CHRISTOPHER KING, J.D.




                                                                                              6
